Citation Nr: 0903160	
Decision Date: 01/29/09    Archive Date: 02/09/09

DOCKET NO.  05-24 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to a higher initial rating for service-connected 
bilateral pes planus, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to April 
1968.  The veteran also had service with the U.S. Army 
Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) following a Board remand of March 2008.  This matter 
was originally on appeal from a May 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA's statutory duty to assist requires providing a medical 
examination in certain circumstances.  38 U.S.C.A. § 5103A 
(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2008), see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, the 
veteran was provided with such an examination in May 2005.  
The duty to provide a contemporaneous examination, however, 
arises when the evidence indicates there has been a material 
change in a disability or that the current rating may be 
incorrect.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 38 
C.F.R. § 3.327(a) (2008).  An examination that was adequate 
for purposes of determination of the claim by the agency of 
original jurisdiction will ordinarily be adequate for 
purposes of the Board's determination, except to the extent 
that the claimant asserts that the disability in question has 
undergone an increase in severity since the time of the 
examination.  VAOPGCPREC 11-95.  

In a statement from the veteran's accredited representative, 
dated in November 2008, the representative asserted that it 
was the veteran's contention that his feet were causing him 
more problems than originally rated.  The representative also 
noted that the veteran felt his feet were "worse than 
before."  The representative made similar statements in an 
informal hearing presentation, dated in December 2008.  In 
that document, the representative noted that the VA 
examination was three years old and described it as 
"outdated."  

The representative's assertions, coupled with the fact that 
the VA examination was conducted more than three years ago, 
warrant another VA examination.  

During the course of this appeal, the Court of Appeals for 
Veterans Claims handed down a decision concerning claims for 
increased ratings.  See Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  Pursuant to Vazquez-Flores, for an increased-
compensation claim, the Veterans Claims Assistance Act (VCAA) 
requires, at a minimum, that VA notify the claimant that the 
evidence demonstrates a worsening or increase in severity of 
the disability and the effect that worsening has on the 
veteran's employment and daily life.  

In the Board's March 2008 remand, the Board directed the 
agency of original jurisdiction (AOJ) to provide the veteran 
with a new notice letter to ensure compliance with Vazquez-
Flores.  In correspondence dated in May 2008, the AOJ, via 
the Appeals Management Center in Washington, DC, provided 
such notice.  In that correspondence, the AOJ informed the 
veteran that when assigning a rating, VA considered the 
impact the condition had on employment.  The AOJ did not, 
however, inform the veteran that it also considered the 
impact the condition had on daily life.  On remand, the 
veteran should be provided additional notice to ensure 
compliance with Vazquez-Flores and the Board's previous 
remand.

In December 2008, the Board received additional medical 
evidence that had not been considered by the AOJ.  This 
evidence consisted of an examination report from R.H., Doctor 
of Podiatric Medicine.  This report pertained to the issue on 
appeal, but the veteran did not waive his right to have to 
AOJ consider this evidence.  38 C.F.R. § 20.1304(c) (2008).  
The case must be remanded so that the AOJ can readjudicate 
this claim in light of this additional evidence.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with a medical 
examination to determine the current 
severity of his service-connected 
bilateral pes planus.

2.  Provide the veteran with VCAA notice 
for his claim of entitlement to a higher 
initial rating for service-connected 
bilateral pes planus.  The veteran should 
be asked to provide evidence or 
information demonstrating the effect that 
worsening has on the veteran's employment 
and daily life.  Vazquez-Flores v. Peake 
22 Vet. App. 37 (2008).  

3.  Thereafter, the veteran's claim of 
entitlement to a higher initial rating for 
his service-connected bilateral pes planus 
disabilities should be readjudicated in 
light of all evidence received after the 
most recent supplemental statement of case 
was issued in October 2008.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


